DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-amendment filed on August 30, 1999 has been entered.
	Claims 1-13 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/29/2020.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameshiro et al. (Pub. U.S. 2008/0261357).
Regarding claim 1, Kameshiro et al. disclose a memory device (Figure 10A) comprising:
a memory cell; a first region (Figure 10A);
a first word line; a second word line (Figure 10A, WWL, RWL);
a first bit line; and a second bit line (Figure 10A,WBL, RBL),
wherein the memory cell comprises a first transistor and a second transistor (Figure 10A, M1, M2),
wherein a semiconductor layer of the first transistor comprises a metal oxide ([0107]),
wherein the first region comprises a plurality of gaps ([0107]),
wherein the first bit line and the second bit line extend in a first direction (Figure 10A),
wherein the first word line and the second word line extend in a second direction (Figure 10A),
wherein a gate of the first transistor is electrically connected to the first word line (Figure 10A, M1, WWL),
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor (Figure 10A, M1, SN),
wherein the other of the source and the drain of the first transistor is electrically connected to the first bit line (Figure 10A, M!, WBL),

wherein the other of the source and the drain of the second transistor is electrically connected to the second bit line (Figure 10A, M2, RBL),
wherein the first region comprises a region extending in the first direction, and wherein in the region extending in the first direction, each of the plurality of gaps extends in a direction intersecting with the first direction ([0151]).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dewey G. ( WO 2017111798).
Regarding claims 1,2, Dewey G. discloses a memory device (Figure 4) comprising:
a memory cell; a first region (Figure 4);
a first word line; a second word line (256,258);
a first bit line; and a second bit line (Figure 252, 280),
wherein the memory cell comprises a first transistor and a second transistor (272,282)
wherein a semiconductor layer of the first transistor comprises a metal oxide (Figure 10)
wherein the first region comprises a plurality of gaps, wherein the first bit line and the second bit line extend in a first direction (Figure 4),

wherein a gate of the first transistor is electrically connected to the first word line,
wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor (Figure 4),
wherein the other of the source and the drain of the first transistor is electrically connected to the first bit line (Figure 4),
wherein one of a source and a drain of the second transistor is electrically connected to the second word line, wherein the other of the source and the drain of the second transistor is electrically connected to the second bit line (Figure 4),
wherein the first region comprises a region extending in the first direction, and wherein in the region extending in the first direction, each of the plurality of gaps extends in a direction intersecting with the first direction (Figure 10).
Regarding claim 8, Dewey G. discloses an electronic device comprising: the memory device according to claim # Claim 1; and at least one of a microphone, a camera, a speaker, an antenna, and a battery (Figure 13).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the 
Claims 2,9-13 are allowed.
Claims 4-7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed having wherein the first conductive layer comprises a region overlapping with the semiconductor layer of the first transistor and a region overlapping with the one of the source and the drain of the first transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/THONG Q LE/Primary Examiner, Art Unit 2827